DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments in response to the rejection of Claims 1-20 under 35 USC 101, the Examiner respectfully disagrees. Applicant claims that:
The amended claims do not recite a mental process because they contain limitations that cannot practically be performed in the human mind
The claims are not directed to a judicial exception because the amended claims specifically recite a “practical application”
The claims provide an inventive concept in applying Step 2B because the claims include additional elements that are not well-understood, routine or conventional.

Regarding argument i., the Examiner respectfully disagrees. According to the amendments, the recitation of utilizing artificial intelligence and training a “medical report analysis function” are considered as additional elements. Even those these limitations cannot be practically performed in the human mind, they recite the use of a computer to carry out the abstract idea. 

Regarding argument ii., the Examiner respectfully disagrees. The automation of medical billing systems is not considered as an improvement to the technology. The medical billing system of 

Regarding claim iii., the Examiner disagrees. The use of a medical report analysis function is use to analyze medical text using natural language processing and then using common computer algorithms such as Bayesian logic to detect the medical terms in the text and “map” or correlate the medical term with the medical code is routine activity by using a training set. Paragraph [0128] of the Applicant’s specification shows that the learning model done on a computing system utilizes the common methods such as the Bayesian model, and this model can be used to creature feature vectors for medical code data as shown in [0129].  Using a computer to carry out the abstract idea is considered as well-known and conventional activity.

Regarding the arguments for the rejection of claims 1-20 under 35 USC 103, the Examiner regards them as moot in view of the new grounds of rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-18 are related to a system (i.e., machine). Claims 19-20 are related to a method (i.e., a process). Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A medical billing verification system, comprising: 

	train a medical report analysis function by utilizing artificial intelligence based on a  training set that includes a plurality of medical reports and a corresponding plurality of medical codes;
	perform the medical report analysis function upon text of a medical report by utilizing artificial intelligence to detect at least on medical term in the text of the medical report and to determine at least one medical code mapped to the at least one medical term that indicates a medical procedure that was performed on a patient; 
determine a billing rate that corresponds to the at least one medical code by utilizing a 10mapping of medical codes to billing rates; 
receive, via a network, billing data corresponding to the medical procedure that was performed on the patient, wherein the billing data indicates an amount that was billed for the medical procedure; 
generate billing verification data by comparing the billing rate to the billing data; and  
15generate an improper billing notification for transmission to a client device via the network for display via a display device in response to the billing verification data indicating the billing rate compares unfavorably to the billing data.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because a person (such as a medical biller, for example) can know medical codes for procedures that are performed on a patient and can also determine a billing rate associated with the code. Mentally, a person can analyze the text of a medical report to detect a medical term in that text to “organizing human activity” as scanning of medical records to verify proper billing is an activity that has historically been manually carried out by individuals to identify errors in billing.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., at least one processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the at least one abstract idea for Claim 1 is identical as the abstract idea for Claim 19, because the only difference between Claims 1 and 19 is that Claim 1 recites a system, whereas Claim 19 recites a method. 

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claims 2 and 20 recite detecting (observing) a medical term from a medical report, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 3 recites detecting a second medical term in a second medical report and perform a similar process of the abstract idea as noted in claim 1.


Claim 4 recites the generated medical codes being chosen by the person, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 5 recites determining if the bill is under-billed, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 6 recites determining if the bill is over-billed, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 7 recites knowing that the medical codes for the medical procedures are CPT or ICD-10 codes, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 8 recites determining what a second medical code would be from analyzing the medical report, and then determining a second billing rate from the code by means of mapping. Additionally, a determination is made of whether or not the bill has been billed by knowing if an amount is still owed, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 9 recites carrying out a quality assurance process by choosing a report randomly, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 10 recites determine a medical code from another report from another patient and procedure, and then determine a second billing rate from that medical code. Additionally, the determined billing rate and actual billing data can be compared to further determine if there is a billing error and further determine if the procedure was actually given to the patient or not based on the billing verification, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 11 recites determining a medical code from a report from another patient and procedure, and then determine a proper follow up procedure based on analyzing the patient file, and further determine if the follow-up procedure performed was proper or not based on comparing the procedure to the proper-follow up procedure data, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 12 recites using an inference function on the text (analyzing the text) of the medical report, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 13 recites detecting an issue with medical imaging data of a patient’s medical scan by analyzing the scan and then determining a proper follow-up procedure, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 14 recites analyzing lesion change measurements to determine proper follow up data, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 15 recites determining many medical codes for many patients, and then analyze this data from risk stratification, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 16 recites generating risk stratification in categories, and then selecting one of those categories, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 17 recites further defining the groupings, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

Claim 18 recites further defining the groupings, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical billing verification system, comprising: 
at least one processor; and  5a memory that stores executable instructions that, when executed by the at least one processor, cause the medical billing verification system to (mere computer implementation as noted below, see MPEP 2106.05(f)): 
	train a medical report analysis function by utilizing artificial intelligence based on a  training set that includes a plurality of medical reports and a corresponding plurality of medical codes (mere computer implementation as noted below, see MPEP 2106.05(f));
	perform the medical report analysis function upon text of a medical report by utilizing artificial intelligence to (mere computer implementation as noted below, see MPEP 2106.05(f)) detect at least on medical term in the text of the medical report and to determine at least one medical code mapped to the at least one medical term that indicates a medical procedure that was performed on a patient; 
determine a billing rate that corresponds to the at least one medical code by utilizing a 10mapping of medical codes to billing rates; 
receive, via a network, billing data corresponding to the medical procedure that was performed on the patient, wherein the billing data indicates an amount that was billed for the medical procedure (merely data-gathering steps as noted below, see MPEP 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc. (sending data over network) for PEG Step 2B); 
generate billing verification data by comparing the billing rate to the billing data; and  
15generate an improper billing notification for transmission to a client device via the network for display via a display device in response to (mere computer implementation as noted below, see MPEP 2106.05(f)), (merely post-solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data) for PEG Step 2B) the billing verification data indicating the billing rate compares unfavorably to the billing data.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the at least one processor, memory, computer executable instructions, client device and display device, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Additionally, the use of “training” a function and utilizing artificial intelligence to carry out the abstract idea is merely using a computer and or computer components. (Paragraph [0128] of the Applicant’s specification shows that the learning model done on a computing system utilizes the common methods such as the 

Regarding the additional limitation of receiving the billing data over a network, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation of generating an improper billing notification to a client device via the network for display, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (determining billing rate is unfavorable to the billing data) in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to have medical bill verification, implement/use the above-noted judicial 

For these reasons, representative independent claim 1 and analogous independent claim 19 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 20: These claims specify specific types of data to be gathered (receiving text of report via the network) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)); the claims further recite the function as described in claim 1 (see MPEP 2106.05(f)).

Claim 3: These claims specify specific types of data to be gathered (receiving plurality of reports and corresponding codes) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)); the claims further recite the function as described in claim 1 (see MPEP 2106.05(f)).

Claim 4: These claims specify specific types of data to be gathered (receiving reports going into client devices) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, these claims specify specific types of data to be gathered (receive codes from the client device) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, there is a use of picking elements from a user interface, which is mere computer implementation (see MPEP 2106.05(f)).

Claim 8: These claims specify specific types of data to be gathered (receiving new medical report) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, this claim provides post-solution activity (sending out notification) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 9: These claims specify specific types of data to be gathered (selecting a medical report form a plurality of them) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 10: These claims specify specific types of data to be gathered (receiving second billing data via network) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, this claim provides post-solution activity (sending out notification) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 11: this claim provides post-solution activity (sending out notification) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 12: These claims specify specific types of data to be gathered (gathering the text data) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 13: These claims specify specific types of data to be gathered (gathering the medical scan) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 14: These claims specify specific types of data to be gathered (gathering longitudinal data) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 15: this claim provides post-solution activity (transmit data to device via network) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claim 16: These claims specify specific types of data to be gathered (select input from display) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 

Regarding the additional limitations of the at least one processor, memory, computer executable instructions, client device and display device, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f) and 2106.05(d)(II)). Additionally, the use of “training” a function and utilizing artificial intelligence to carry out the abstract idea is merely using a computer and or computer components. (Paragraph [0128] of the Applicant’s specification shows that the learning model done on a computing system utilizes the common methods such as the Bayesian model, and this model can be used to creature feature vectors for medical code data as shown in [0129]. This is mere computer implementation of the abstract idea (see MPEP 2106.05(f) and (d)(II).)

Regarding the additional limitation of receiving the billing data over a network, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network))).

Regarding the additional limitation of generating an improper billing notification to a client device via the network for display, this is merely post-solution activity. The Examiner submits Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 10, 19 and 20 are rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”):

Regarding claim 1:
Rao teaches a medical billing verification system, comprising: at least one processor; and  5a memory that stores executable instructions that, when executed by the at least one processor, cause the medical billing verification system to: … and to determine at least one medical code mapped to the at least one medical term that indicates a medical procedure that was performed on a patient (Abstract, [0009]- the system processes and determines a medical code based on a medical record of a patient); 
determine a billing rate that corresponds to the at least one medical code by utilizing a 10mapping of medical codes to billing rates
However, Rao does not teach:
train a medical report analysis function by utilizing artificial intelligence based on a training set that includes a plurality of medical reports and a corresponding plurality of medical codes
perform the medical report analysis function upon text of a medical report by utilizing artificial intelligence to detect at least on medical term in the text of the medical report
receive, via a network, billing data corresponding to the medical procedure that was performed on the patient, wherein the billing data indicates an amount that was billed for the medical procedure; 
generate billing verification data by comparing the billing rate to the billing data; and  15
generate an improper billing notification for transmission to a client device via the network for display via a display device in response to the billing verification data indicating the billing rate compares unfavorably to the billing data.  
D’Souza teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that medical reports, such as transcribed conversations between a physician and patient as described in [0054], can go through a “natural language understanding engine” (which is interpreted as using a medical report analysis function utilizing artificial intelligence) [0009]. To generate training data that is meant to train the engine, text and annotations of the text are received by the engine (this is interpreted as training the analysis function buy using AI base on training set that includes a plurality of medical reports and medical codes) [0030]. Annotations are considered as the medical billing codes 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify the medical billing verification system of Rao to include the training of a medical report analysis function and performing the report analysis function as taught by D’Souza to create more accurate generation of medical codes. 
Cornelis however further teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that billing verification and billing data can be received from a hosted server environment network [0019]. A bill of an episode of care can be examined to detect coding conflict, which are issues with procedure coding that leads to improper billing. The claims in the episode of care can be compared to a reference claim to detect conflict (can be interpreted as generating billing verification data). A quality assurance measure can be used on a medical bill that detects miss use and error in medical bill coding. Once a determination is made that there is a discrepancy, a “flag” (can be interpreted as an improper billing notification) is generated for viewing [0034].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza to include the receiving billing data billed for the procedure, generating billing verification data, and generating 

Regarding claim 19, this claim is rejected in view of Rao/D’Souza/Cornelis in a similar manner to the rejection of claim 1.

Regarding claim 2:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: receiving, via the network, the text of the medical report; (Fig. 3, [0049]- documents are accessed via a network and the system has a “Data Miner” that processes the words in the medical documents. [0009]- processing the information extracts medical procedure codes (this is the medical code generator)); 
Rao however does not explicitly teach:
wherein performing the medical report analysis function includes :determining the at least one medical code is mapped to the at least one medical term by 25utilizing a mapping of medical terms to medical codes
D’Souza teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that medical reports, such as transcribed conversations between a physician and patient as described in [0054], can go through a “natural language understanding engine” (which is interpreted as using a medical report analysis function utilizing artificial intelligence) [0009]. To generate training data that is meant to train the engine, text and annotations of the text are received by the engine (this is interpreted as training 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include the medical report analysis function training and using artificial intelligence to map the code to the term as taught by D’Souza to create more accurate generation of medical codes. 

Regarding claim 20, this claim is rejected in view of Rao/D’Souza/Cornelis in a similar manner to the rejection of claim 2.

Regarding claim 3:
Rao/D’Souza/Cornelis teaches the limitations of claim 1. Rao further teaches the medical billing verification system of claim 1, wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: receive a second medical report, via the network, from a medical report database (Fig. 3, [0049]- documents are accessed via a network and the system has a “Data Miner” that processes the words in the medical documents. [0009]- processing the information extracts medical procedure codes (this is the medical code generator). [0028]- the system can have ; 
Rao however does not teach:
perform the medical report analysis function upon text of a second medical report by utilizing artificial intelligence to detect at least one second medical term in the text of the second medical report for a second patient and to determine at least one second medical code mapped to the at least one second medical term that indicates a second medical procedure that was performed on the second patient; 
determine a second billing rate that corresponds to the at least one second medical code by utilizing a mapping of medical codes to billing rates, receive, via a network, second billing data corresponding to the second patient, wherein the second billing data indicates an amount that was billed; 
generate second billing verification data by comparing the second billing rate to the second billing data; 
generate at least one correction to the second medical report in response to the second billing verification data indicating the second billing rate compares unfavorably to the second billing data; and transmit the at least one correction to the second medical report, via the network, to the medical report database for storage. 
D’Souza teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that medical reports, such as transcribed conversations between a physician and patient as described in [0054], can go through a “natural language understanding engine” (which is interpreted as using a medical report analysis function utilizing artificial intelligence) [0009]. To generate training data that is meant to train the 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify the medical billing verification system of Rao to include the training of a medical report analysis function and performing the report analysis function as taught by D’Souza to create more accurate generation of medical codes. 
Cornelis however further teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that billing verification and billing data can be received from a hosted server environment network [0019]. A bill of an episode of care can be examined to detect coding conflict, which are issues with procedure coding that leads to improper billing. The claims in the episode of care can be compared to a reference claim to detect conflict (can be interpreted as generating billing verification data). A quality assurance measure can be used on a medical bill that detects miss use and error in medical bill coding. Once a determination is made that there is a discrepancy, a “flag” (can be interpreted as an 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza to include the receiving billing data billed for the procedure, generating billing verification data, and generating improper billing notification as taught by Cornelis to create a more secure billing system to avoid fraud and errors. 

Regarding claim 4:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: transmit the each of the plurality of medical reports to one of a plurality of client devices for display via an interactive interface to one of a plurality of users; and  10receive the corresponding plurality of medical codes from the plurality of client devices ([0053]- the medical reports and the generated codes can be viewed via an interface on a display); 
wherein the corresponding plurality of medical codes are generated by the plurality of client devices based on user input to the plurality of client device, wherein the user input to each of the plurality of client devices is in response to a prompt displayed by the interactive interface to select at least one medical code for one of the plurality of medical reports displayed by the 15interactive interface ([0053]- medical codes can be selected via the user interface).


Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the at least one medical code corresponds to one of: a Current Procedural Terminology (CPT) code or an International Classification of Disease, Tenth Edition (ICD-10) code ([0041]- the medical codes are procedure codes that can be in the CPT or ICD format).

Regarding claim 9:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: select the medical report for the patient from a plurality of medical reports for a plurality of patients, wherein the medical report is selected randomly as part of a quality assurance process ([0046]- the generation of the codes can be used to put the medical reports through a quality assurance process).

Regarding claim 10:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: determine a second at least one medical code corresponding to a second medical report for 20a second patient, wherein the second at least one medical code indicates a second procedure 
determine a second billing rate that corresponds to the second at least one medical code by utilizing the mapping of medical codes to billing rates; receive, via the network, second billing data, wherein the billing data indicates an amount that was billed for a medical procedure performed on the second patient ([0070]- billing information can be extracted after a billing code is identified, including reimbursement from each medical code. [0028]- the system can have medical data from multiple patients);  25
However, Rao does not teach:
generate report verification data by comparing the billing rate to the billing data (); and 
generate an incorrect report notification for transmission to the client device via the network for display via the display device in response to the report verification data indicating the billing rate compares unfavorably to the billing data, wherein the incorrect report notification indicates that the second procedure indicated in the second medical report was not actually 30performed on the second patient based on the report verification data
Cornelis however teaches that it was well known in the art of medical bill coding before the effective filing date of the current invention that billing verification and billing data can be received from a hosted server environment network [0019]. A bill of an episode of care can be examined to detect coding conflict, which are issues with procedure coding that leads to improper billing. The claims in the episode of care can be compared to a reference claim to detect conflict (can be interpreted as generating billing verification data). A quality assurance measure can be used on a medical bill that detects miss use and error in medical bill coding. Once a determination is made that there is a discrepancy, a “flag” (can be interpreted as an 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include medical bill assurance reports to create a more secure billing system to avoid fraud and errors.


Claims 5, 6 are rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”) in further view of WO 2010/040075 A2 to Borts et al. (“Borts”):

Regarding claim 5:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao does not teach:
 wherein the improper billing notification indicates an under-billing occurred, and wherein the improper billing notification further indicates an additional balance due 
Borts however teaches that is well known in the art of medical bill coding that the system of medical billing verification can generate a report for billing of services that includes a customized report of any issues and can provide a “revenue recovery system” to get the money back [Page 8, Paragraph 1]. This means that this results in reporting of undercharges [Page 8, Paragraph 2].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include under billing indication to provide better quality assurance and reduction of error in billing.

Regarding claim 6:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao does not teach:
wherein the improper billing notification indicates an over-billing occurred, and wherein the improper billing notification further indicates an refund amount
Borts however teaches that is well known in the art of medical bill coding that the system of medical billing verification can generate a report for billing of services that includes a customized report of any issues [Page 8, Paragraph 1]. This means that this results in reporting of over-charges [Page 8, Paragraph 2].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include under billing indication to provide better quality assurance and reduction of error in billing.

Claim 8 is rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”) in further view of US Patent Application Pub. 2014/0058746 A1 to Drucker et al. (“Drucker”):

Regarding claim 8:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches determine a second at least one medical code for the new medical report by performing a medical code generator function on text of the new medical report (Abstract, [0009]- the system processes and determines a medical code based on a medical record of a patient); 
determine a second billing rate that corresponds to the second at least one medical code by 5utilizing the mapping of medical codes to billing rates ([0070]- billing information can be extracted after a billing code is identified, including reimbursement from each medical code)
However, Rao does not teach:
wherein the executable instructions, 30when executed by the at least one processor, further cause the medical billing verification system to:  ENLIT00024132receive a new medical report that indicates a procedure that has not yet been billed 
generate a billing notification for transmission to a second client device via the network for display via a second display device, wherein the billing notification indicates an amount owed for the procedure based on the second billing rate 
Drucker however teaches that that is well known in the art of medical bill coding that a computerized system can review medical bills received for issues with the procedures being billed [0043]. The system can receive a bill and verify the appropriate use of CPT/ICD codes, then the system can determine the actual cost of the medical series and then suggest a reasonable amount of reimbursement fort the medical bills to a user [0035].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include 

Claims 11-12 are rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”) in further view of US Patent Application Pub. 2015/0066539 A1 to Sheffer et al. (“Sheffer”):

Regarding claim 11:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. However, Rao does not teach:
wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: determine a second at least one medical code corresponding to a second medical report for 5a second patient, wherein the second at least one medical code indicates a second procedure 
determine proper follow-up procedure data based on applying an inference function to at least one patient file corresponding to the second patient; generate proper procedure verification data by comparing the second procedure indicated in the second at least one medical code to the proper follow-up procedure data; and  10
generate an improper procedure notification for transmission to the client device via the network for display via the display device in response to the proper procedure verification data indicating the second procedure compares unfavorably to the proper follow-up procedure data, wherein the improper procedure notification indicates that the second procedure indicated in the second medical report was not an appropriate procedure for the patient based on the at least one 15patient file 
Sheffer however teaches that it was well known in the art of medical bill coding that a verification system is set in place that analyzes the medical records to generate scenarios of medical procedures that would be appropriate for the patient, which includes the generated medical codes as seen in [0051], for the patient and compares this with the actual received medical procedure data [0012]. Fig. 7 visualizes how there is a comparison from a generated scenario from the store medical record is compared to the received procedure to determine if they match or not.  Additionally, a doctor can have access to an interface to observe the scenarios [0090].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include a verification system for providing a proper procedure to a patient to provide quality assurance and better care to the patient.

Regarding claim 12:
Rao/D’Souza/Cornelis/Sheffer teaches all of the limitations of claim 11. However, Rao does not teach:
wherein the at least one patient file includes text data of the second medical report, and wherein the inference function was trained on text data of a plurality of medical reports
Sheffer however teaches that it was well known in the art of medical bill coding to generate the medical scenarios for the patient, text data goes through a natural language process on the documents [0036].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include an inference engine on patient medical records to provide more personalized care recommendations to the patient.

Claims 13-14 are rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”) in further view of US Patent Application Pub. 2015/0066539 A1 to Sheffer et al. (“Sheffer”) in further view of US Patent Application Pub. 2016/0364862 A1 to Reicher et al. (“Reicher”):

Regarding claim 13:
Rao/D’Souza/Cornelis/Sheffer teaches all of the limitations of claim 11. However, Rao does not teach:
wherein the at least one patient file includes at least one medical scan of the second patient, wherein the proper follow-up procedure data is determined based on detecting at least one abnormality detected in image data of the at least one medical scan, and wherein the inference function was trained on a plurality of medical scans
Reicher however teaches that it was well known in the art of medical bill coding that medical scan images can be analyzed in the system through a learning engine which can then recommend a proper follow-up procedure based on looking at features such as a fracture (abnormality) [0078].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis/Sheffer to include a determination of a follow up procedure based on medial scans because it provides a more comprehensive and complete analysis of a patient’s medical profile. 

Regarding claim 14:
Rao/D’Souza/Cornelis/Sheffer/Reicher teaches all of the limitations of claim 13. However, Rao does not teach:
wherein the at least one patient file includes longitudinal data that includes a plurality of medical scans of the second patient, wherein the proper follow-up procedure data is determined based on generating lesion change measurement data for at least one lesion detected in image data of the plurality of medical scans
Reicher however teaches that lesion data over periods of time (the longitudinal data) can be used in the learning engine do determine proper a diagnosis [0081]
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis/Sheffer to include a determination of a follow up procedure based on medial scans and lesion measurements because it provides a more comprehensive and complete analysis of a patient’s medical profile. 

Claims 15-18 are rejected under 35 USC 103 as being patentable over US Patent Application Pub. 2005/0137910 A1 to Rao et al. (“Rao”) in view of US 2015/0356260 A1 to D’Souza et al. (“D’Souza”) in further view of US Patent Application Pub. 2015/0127370 A1 to Cornelis (“Cornelis”) in further view of US Patent Application Pub. 2018/0046764 A1 to Katwala et al. (“Katwala”):

Regarding claim 15:
Rao/D’Souza/Cornelis teaches all of the limitations of claim 1. Rao further teaches wherein the executable instructions, when executed by the at least one processor, further cause the medical billing verification system to: determine a plurality of medical code data, wherein each of the plurality of medical code 5data indicates at least one medical code for a corresponding one of a plurality of medical reports corresponding to one of a plurality of patients (Abstract, [0009]- the system processes and determines a medical code based on a medical record of a patient); 
However, Rao does not teach:
generate risk stratification data based on the plurality of medical code data; and transmit the risk stratification data to the client device via the network for display via the display device 
Katwala however teaches that it is well known in the art of medical bill coding that ICD-10 medical codes can be used to identify information from patient profiles [0038]. Risk stratification can be determined as well for the patients based on missing medical codes (risk stratification is generated based on medical code data) [0123].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include risk stratification to better categorize patients to emphasize more care for higher risk patient groups.

Regarding claim 16:
Rao/D’Souza/Cornelis/Katwala teaches all of the limitations of claim 15. Rao does not teach: 
wherein generating the risk stratification data includes generating categorized risk stratification data for a plurality of categories, and wherein the display device displays categorized risk stratification data for a selected one of the plurality of categories based on user input that indicates the selected one of the 15plurality of categories, and wherein the user input is received in response to a prompt presented via an interactive interface presented on the display device to select one of the plurality of categories
Katwala however teaches that it is well known in the art of medical bill coding that, on a user interface, risk stratification can be determined for the patients based on missing medical codes (risk stratification is generated based on medical code data) [0123].
 Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include risk stratification to better categorize patients to emphasize more care for higher risk patient groups

Regarding claim 17:
Rao/D’Souza/Cornelis/Katwala teaches all of the limitations of claim 16. Rao does not teach: 
wherein the plurality of categories 20includes at least one of: a plurality of patient demographic categories or a plurality of patient history categories 
Katwala however teaches that it is well known in the art of medical bill coding that risk adjustment can be based on a patient’s health status and demographics characteristics [0104]. 
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include risk stratification groups based on demographics to better categorize patients to emphasize more care for higher risk patient groups.

Regarding claim 18:
Rao/D’Souza/Cornelis/Katwala teaches all of the limitations of claim 16. Rao does not teach: 
wherein the plurality of categories includes at least one of: a plurality of procedures or a plurality of diagnoses 
Katwala however teaches that it is well known in the art of medical bill coding that identifying the patient cohorts can also include group patient’s together based on analyzing the claims of each patient to group them together based on disease diagnosis characteristics [0100].
Therefore, it would have been obvious to one of ordinary skill in the art of medical bill coding before the effective filing date of the invention to modify Rao/D’Souza/Cornelis to include risk stratification groups based on diagnoses to better categorize patients to emphasize more care for higher risk patient groups.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686